resis hijaites a aa pe eon department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny 501-dollar_figure tax exempt and government entities release number release date pera te org - organization name ee eee taxpayer_identification_number person to contact identification_number contact telephone number certified mail org address dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your trustees as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 ii your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the tax_year ended december 20xx and for all tax years thereafter in accordance with the instructions of the return pursuant to sec_509 of the code your private_foundation_status continues unless your status as such is terminated under sec_507 of the code therefore in addition to filing form_1041 you are required to continue filing form_990-pf and you are still subject_to excise_taxes under chapter of the code until such time as you terminate your private_foundation_status under sec_507 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing director eo examinations letter catalog number 34198j internal_revenue_service org address department of the treasury internal_revenue_service te_ge exemption organizations examination second avenue m s tai seattle wa taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status lf you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely cathy tai revenue_agent eo examinations enclosures publication publication report of examination schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended 20xx12 ein legend org - organization name founder-2 - founder xx - date class - class ra-1 - ra-1 founder-1 co-1 through co-29 - through companies issues whether the sec_501 exempt status of org a private non-operating foundation be revoked effective january 20xx facts org org was recognized as a private non-operating foundation exempt under sec_501 on october 20xx per their form_1023 application_for recognition of exemption which was filed on september 20xx the foundation activities would exclusively consist of making grants to other c organizations classified as public_charities for religious charitable educational scientific and literary purposes the foundation’s form_1023 also states that the foundation would develop operating procedures to ensure that it adheres to the rules of sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 as applicable to private non-operating foundations the form_1023 also states that the foundation will be funded primarily from donations by its founders founder-1 and founder-2 funding the form_990-pf filed by the foundation provided the contributions received by the foundation as follows contributions 20xx trustee contributions co-1 other individuals and private_foundations total expenditures the following figures represent the foundation’s expenditure activity for year ending december 20xx expenses amount accounting fees’ other prof fees accounting fees were paid to co-2 for doing the foundation’s bookkeeping the owner of co-2 is founder-1 the trustee of the foundation the other professional fee was paid to ra-1 who did some work in the residence of the trustees form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_1 schedule number or exhibil form 886-a rev date explanations of items name of taxpayer sins 20xx12 tax identification_number year period ended a expenses amount travel conferences and meetings printing and publications other expenses business_expenses business regist business_expenses educational tra operations bank service charges operations postage mailing service operations supplies operations telephone telecommunication operations utilities other types of expenses membership contributions gifts grants paid co-3 co-4 co-5 co-6 total expenses during the course of examination it was found that the co-6 expense was the mortgage payments for the trustee’s personal_residence in addition to the co-6 expense a total of dollar_figure expenditures were identified as the expenditures made by the foundation and used by the trustee for his personal purposes the dollar_figure expenditures that were identified are as follows date name amount xx xx xx co-7 co-8 co-9 xx co-10 xx xx xx co-8 co-8 co-9 payments were made for the foundation seminar held by co-12 online course - class class for founder-1's son etc the membership fees were paid to co-13 co-14 and co-15 those businesses are operated as direct selling businesses form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date marne of vaxpayer ors tax identification_number yoar period ended 20xx12 ein explanations of items wale name amount xx co-11 xx co-7 xx xx co-16 co-17 xx co-7 xx xx xx xx xx xx xx xx xx xx xx xx xx xx co-18 co-19 co-20 co-21 co-22 co-23 co-24 co-25 co-26 co-27 co-28 co-29 co-9 co-8 law sec_501 provides tax exemption for corporation and foundations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibil form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals 20xkx12 ein sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests government’s position the organization has failed to meet the operational_test described in sec_4 c -1 c the co-6 of dollar_figure and a total of dollar_figure expenditures were used for the trustee personal purposes the total of foundation’s funds paid on behalf of the trustees was dollar_figure which were of the total expenditures_for the year 20xx a substantial percentage of the foundation’s total disbursements for the year 20xx were clearly personal in nature these personal disbursements included payment of expenses and cash disbursements for the benefit of the trustees as stated in sec_1_501_c_3_-1 an organization will be regarded as operated it engages primarily in activities which accomplish one exclusively for one or more exempt purposes only if or more of such exempt purposes specified in sec_501 since a substantial of the foundation’s disbursements were for personal purposes the foundation is not engaging primarily in activities that accomplish exempt purposes under sec_501 the foundation is also being operated for private rather than public interests since a substantial of its total expenditures were personal in nature as stated in sec_1_501_c_3_-1 an organization is not operated for exempt purposes it is being operated for private interests based on the information presented it has been determined that the foundation’s exemption under sec_501 should be revoked taxpayer’s position the foundation agreed to the revocation proposed by irs the effective date of the revocation is january 20xx the trustee founder-2 signed the form_6018 consent to proposed action - sec_7428 on february 20xx conclusion form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form eros explanations of items name of taxpayer org tax identification_number ein 20xx12 year period ended the foundation did not meet the operational_test under sec_501 in the year under review therefore it was concluded that this foundation was not organized or ever intended to be operated exclusively for exempt purposes described in irc section 5019c as a result the foundation's exempt status is revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
